402 Pa. 494 (1961)
Rankin, Appellant,
v.
McCurry.
Supreme Court of Pennsylvania.
Argued November 18, 1960.
January 4, 1961.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
James E. Beasley, with him Beasley & Ornsteen, for appellant.
Robert C. Kitchen, for appellee.
OPINION BY MR. JUSTICE COHEN, January 4, 1961:
This is an appeal from the judgment of the Court of Common Pleas No. 6 of Philadelphia County entered after the denial of plaintiffs' motion for a new trial.
Plaintiffs-appellants instituted an action in trespass for damages arising out of an automobile accident. The defendant-appellee did not contest the issue of liability and the sole question before the jury was the amount of damages. The jury returned a verdict for the appellants for $15,000. The appellants alleged significant errors in the charge concerning the issue of *495 damages, but they did not demonstrate or even attempt to demonstrate that their recovery was adversely affected by the alleged errors. A motion for a new trial was denied and this appeal followed.
It is well-settled that error in the abstract is not sufficient to warrant a retrial. Siegfried v. Lehigh Valley Transit Company, 334 Pa. 346, 349, 6 A.2d 97 (1939). A verdict winner complaining of trial errors in order to secure a new trial must convince the trial court that the verdict in his favor did not cure the errors and that the errors produced an unjust result. Appellants did not so do.
Judgment affirmed.